DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 23 and 33-35.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 upon which claim 38 depends has been amended to recite that the melt of the copolymer is free of plasticizing agents.  Claim 38 as currently written then recites that none of three particular plasticizing agents are added to the melt as plasticizing agents.  As the addition of these elements is already precluded by the amended language of claim 23 the claim no longer further limits the invention of claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-29 and 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobashi et al. (PN 4237256) in view of Porosoff (PN 4163770) and Jorkasky et al. (PN 6114034).
With regards to claim 23, Kobashi teaches a method for producing an acrylonitrile polymer melt (Abstract) that is suitable for spinning (col 7 ln 58-68, col 10 ln 65-67, col 1 ln 24-50) by incorporation of at least one ethylenically unsaturated compound (col 4 ln 5-15) in which acrylonitrile monomers represent 75% by weight with the ethylenically unsaturated monomer representing the difference.  Kobashi teaches using well-known compounds that copolymerize with acrylonitrile such as methoxyethyl acrylate (col 4 ln 15-45) which corresponds with general formula I, n=1 and m=2.  Kobashi teaches using acrylonitrile (53.06 g/mol) at 75% by weight and the unsaturated monomer such as methoxyethyl acrylate (130.14 g/mol) at 25% as the remaining monomer 
 Kobashi is silent regarding a final drawing speed, number of filaments or fineness of filaments formed in the melt spinning of the polyacrylonitrile fiber.  In a similar field of endeavor of melt spinning polyacrylonitrile, Jorkasky teaches a method of forming a multifilament bundle (col 4 ln 58-67, interpreted to read upon the term “multifilament yarn”) in which a melt of a multipolymer of polyacrylonitrile (col 2 ln 40-64, interpreted as a copolymer) is spun in a melt spinning method by means of extrusion of a melt through a spinneret with a plurality of spinning holes to form the multifilament bundle (col 4 ln 58-67) followed by stretching (col 5 ln 31-42, drawing interpreted to read upon stretching).  Jorkasky teaches that the melt is waterless and solventless (Abstract).  Similar to the method of Kobashi, Jorkasky teaches including olefinically unsaturated comonomers along with the acrylonitrile.  Jorkasky teaches that the multipolymer comprises preferably 75-93% by weight acrylonitrile monomer (col 2 ln 46-52).  Jorkasky teaches that the remaining amount comprises polymerized olefinically unsaturated monomer (col 2 ln 45-52) which may include alkylacrylates satisfying general formula II with n=1-12 (col 3 ln 4-10) and vinyl esters satisfying general formula III such as vinyl acetate (n=1, col 3 ln 26-29).  Jorkasky teaches that the olefinically unsaturated monomer may explicitly be a combination of polymerizable monomers resulting 
Jorkasky teaches using a final drawing speed of greater than 300 m/min (col 8 ln 35-60).  Jorkasky teaches using a spinneret with 128 holes (col 8 ln 35-60).  1 dtex = 0.9 denier and Jorkasky teaches forming filaments with denier of 3, 5, 7.5, and 10 denier (col 7 ln 47-col 8 ln 60).
Porosoff teaches that it was known in the art at the time the invention was effectively filed that melt spun acrylonitrile polymers subjected to stretching provides a desirable degree of orientation to the resulting fibers (Abstract, col 6 ln 26-39).  Porosoff teaches using stretching ratios of 20 to provide sufficient orientation (col 5 ln 43-46) or greater.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to stretch the fiber of Kobashi in view of Jorkasky at least tenfold as suggested by Porosoff as both relate to melt spinning of polyacrylonitrile fibers which are subjected to stretching presenting a reasonable expectation of success, and doing so improves orientation of the resulting fibers yielding predictable results and fiber with improved properties.
With regards to claim 24, Porosoff teaches using stretching ratios of 20 to provide sufficient orientation (col 5 ln 43-46) or greater.
With regards to claim 25, Porosoff teaches cooling in the solidification chamber during initial draw down (col 12 ln 24-40) and Jorkasky teaches using Godet rolls that are lower temperature than the melt and thus would cool the material during stretching (col 8 ln 35-60).
With regards to claim 26, Porosoff teaches a secondary stretching after drawing (col 11 ln 28-30) and Jorkasky teaches using multiple sets of rolls with different speed differentials to achieve a desired draw ratio (col 8 ln 35-60), and thus teaches multiple distinct stretching steps between each roller.  This is interpreted to read upon performing a drawing and a subsequent stretching.
With regards to claim 27, Porosoff teaches using a godet roll that may be inside of a heated chamber (col 11 ln 5-15) that is at temperatures above 50 degrees Celsius (col 12 ln 24-40) and Jorkasky teaches using heated Godet rolls such as at 80 degrees Celsius (col 8 ln 35-60) interpreted to read upon a heated galette.  
With regards to claim 28, Porosoff teaches a nozzle draw ratio of 85 (col 12 ln 30-35) and Jorkasky teaches that it was known in the art at the time the invention was effectively filed that initial filament denier after exiting the spinneret is dependent upon the take-up speed (col 4 ln 58- col 5 ln 5).  This is because pulling the material faster is well-known to draw down the fiber in the same manner that differential speeds between rolls provide draw ratios.  It would have been obvious to one of ordinary skill in the art at the time the invention was made 
With regards to claim 29, as discussed in Porosoff it was known in the art at the time the invention was effectively filed that melt spun acrylonitrile polymers subjected to stretching provides a desirable degree of orientation to the resulting fibers (Abstract, col 6 ln 26-39).  It would have been obvious to one of ordinary skill to provide fibers with an orientation degree of greater than or equal to 0.7 through routine optimization of the result effective variable of stretching ratio of the fiber as discussed in Porosoff.
With regards to claim 31, Porosoff teaches using an extrusion temperature of 154 degrees Celsius (col 12 ln 18-20), and provides guidance regarding selection of an extrusion temperature relative to the melting point of a given acrylonitrile polymer (col 9 ln 53-col 10 ln 2) and Jorkasky teaches using a melt temperature of 190, 200, 209, 236 and 210 degrees Celsius (col 7 ln 47-col 8 ln 17).
With regards to claim 32, Porosoff teaches using a steam (medium) chamber to set the temperature (col 12 ln 24-40).
With regards to claim 33, Jorkasky teaches using a final drawing speed of greater than 625 m/min (col 8 ln 35-60).
With regards to claim 34, Jorkasky teaches that filament size is dependent upon the number of spinneret holes (col 4 ln 58-col 5 ln 13), and as such the number of spinneret holes is established as a result effective variable.  It would 
With regards to claim 35, 1 dtex = 0.9 denier and Jorkasky teaches forming filaments with denier of 3, 5, 7.5, and 10 denier (col 7 ln 47-col 8 ln 60).
 With regards to claim 36, Porosoff teaches using circular orifices (col 10 ln 46-50) and Jorkasky teaches using spinning holes of a variety of shapes including round, y-shaped and polygons (col 5 ln 12-23).
With regards to claim 37, Porosoff teaches an example of 16 mils diameter orifice (col 12 ln 15, equal to approximately 406.4 micrometers) and Jorkasky teaches using a diameter of 0.3 mm (300 micrometers) (col 8 ln 37-39).
With regards to claim 38, Jorkasky teaches that the melt is waterless and solventless (Abstract).
With regards to claim 39, Kobashi teaches molecular weights in the range of 10,000-150,000 g/mol (Table 2, 3).
With regards to claim 40, Kobashi teaches using well-known compounds that copolymerize with acrylonitrile such as methoxyethyl acrylate (col 4 ln 15-45) which corresponds with general formula I, n=1 and m=2.  Kobashi teaches using acrylonitrile (53.06 g/mol) at 75% by weight and the unsaturated monomer such as methoxyethyl acrylate (130.14 g/mol) at 25% as the remaining monomer compound.  For 100 g of monomers this represents 75 g of acrylonitrile (1.413 mol) and 25 g of methoxyethyl acrylate (0.192 mol) for a mol ratio of 88% by mol acrylonitrile and 12% by mol methoxyethyl acrylate.  
Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobashi et al. (PN 4237256) in view of Porosoff (PN 4163770) and Jorkasky et al. (PN 6114034). as applied to claim 23 above, and further in view of Richmond (PN 4107252).
With regards to claim 30, Kobashi in view of Jorkasky teaches a melt temperature for melt spinning of an acrylonitrile copolymer, but does not teach a difference in temperature between a melt and the spinneret used for spinning.
Richmond relates to melt spinning of an acrylonitrile copolymer (Abstract) similar to that of Kobashi in view of Jorkasky.  Richmond teaches that melt spinning devices are well known in the art including the use of an extruder feeding a spinneret (col 2 ln 25-49).  Richmond teaches that it was generally known in the art to provide an extruder at a first temperature such as 350 degrees Fahrenheit (449.817 K) with a spinning pack operating at a higher temperature such as 400 degrees Fahrenheit (477.594) (col 2 ln 38-45, a difference of 27.777 K).  It would have been obvious to one of ordinary skill to utilize a spinneret with a greater temperature than the melt in Kobashi in view of Jorkasky as taught by Richmond as both relate to melt spinning of polyacrylonitrile copolymers presenting a reasonable expectation of success, and Kobashi in view of Jorkasky does not teach a specific spinneret temperature prompting one of ordinary skill to look to related art.


Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that Kobashi requires the use of plasticizing agents, this argument is not persuasive.  Applicant argues that Kobashi requires a plasticizing agent such as the known solvents recited in column 7 ln 63- column 8 ln 2 of Kobashi.  It is noted that this passage in Kobashi is suggesting that the addition of these elements can be added to the polymer melt for the purpose of performing wet-spinning or dry-spinning “the usual way”.  The obviousness rejection set forth above states that it would have been obvious to one of ordinary skill to use the advantageous melt spinning method of Jorkasky to form fibers.  As discussed in Jorkasky the melt spinning of a similar polymer composition without the use of water or solvent is not “the usual way” of spinning a high nitrile polymer composition (col 1 ln 20-67).  The argument is therefore not persuasive.
With regards to applicant’s argument that none of the olefinically unsaturated monomers explicitly recited in Jorkasky read upon the alkoxyalkylacrylate comonomer of formula I in claim 23, this argument is not persuasive.  Applicant argues that because Jorkasky fails to explicitly discuss the comonomer of formula I, Jorkasky does not disclosure or suggest performing the method of claim 23.  Jorkasky explicitly does not limit the olefinically unsaturated monomer to those species explicitly recited with the phrase “but is not limited to”, and even recites that the “choice of olefinically unsaturated monomer or 
With regards to applicant’s argument that Porosoff utilizes a steam chamber and the inclusion of water within the melt and therefore does not read upon the claimed invention, this argument is not persuasive.  The obviousness rejection set forth above relies on the finding in Porosoff of the benefits of post spinning orientation in acrylonitrile fibers, and applies this same benefit to the fibers formed by Kobashi in view of Jorkasky.  The use of the particular additives in Porosoff does not detract from the orientation provided to the polymer by stretching, and the combination does not rely upon utilizes the particular composition of Porosoff.  Applicant’s argument is therefore not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GALEN H HAUTH/Primary Examiner, Art Unit 1742